Citation Nr: 0937788	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  04-05 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for neuropathy of the 
upper right extremity, claimed as secondary to service-
connected diabetes mellitus.  

2.  Entitlement to service connection for neuropathy of the 
upper left extremity, claimed as secondary to service-
connected diabetes mellitus.  

3.  Entitlement to an initial rating in excess of 10 percent 
for neuropathy of the lower right extremity.  

4.  Entitlement to an initial rating in excess of 10 percent 
for neuropathy of the lower left extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
January 1968.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of a rating decisions of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

A videoconference hearing was held in November 2004 before an 
acting Veterans Law Judge, sitting in Washington, D.C.  A 
copy of the transcript of that hearing is of record.  That 
person is no longer at the board.  The appellant was offered 
an opportunity for another hearing, and it was not indicated 
that another hearing was desired.

In October 2008, the Board remanded the Veteran's claims of 
service connection for neuropathy of the upper and lower 
extremities for additional examination.  Subsequently, in a 
December 2008 rating decision, the denial of service 
connection for neuropathy of the upper extremities was 
confirmed.  However, service connection was granted for 
neuropathy of the lower right and left extremities and 
separate 10 percent ratings were assigned, effective from 
November 18, 2008.  

For reasons explained in the REMAND portion of this decision, 
the issues of entitlement to initial ratings in excess of 10 
percent for neuropathy of the right and left lower 
extremities are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have neuropathy of the upper right and 
left extremities that is attributable to military service, or 
was caused or made worse by service-connected diabetes 
mellitus, or that is secondary to herbicide exposure.  


CONCLUSION OF LAW

Neuropathy of the upper right and left extremities was not 
incurred in active service, may not be presumed to have been 
so incurred, and is not proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the Veteran from the RO (to include letters in January 2003, 
June 2006, December 2006, and November 2008), in totality, 
notified him of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to service 
connection on a direct and presumptive basis, and of the 
division of responsibility between the Veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied 
the notification requirements of the VCAA by way of these 
letters by: (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
his claims; (2) informing the Veteran about the information 
and evidence VA would seek to provide; (3) informing the 
Veteran about the information and evidence he was expected to 
provide; and (4) requesting the Veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  The 
information and evidence associated with the claims file 
consist of his service treatment records (STRs), VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, and statements and testimony from 
the Veteran and his representative.  There is no indication 
that there is any additional relevant evidence to be obtained 
by either VA or the Veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the Veteran was 
provided with notice of this information in the November 2008 
letter mentioned above.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2009).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
neuropathy to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.307, 3.309  (2009).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 
(2009).

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001 was enacted.  See Pub. L. No. 107-103, 
115 Stat. 976 (2001).  This law made substantive changes to 
38 U.S.C.A. § 1116 pertaining to presumption of service 
connection for diseases associated with exposure to certain 
herbicide agents.  Effective January 1, 2002, a Veteran who, 
during active military service, served in Vietnam during the 
period beginning in January 1962 and ending in May 1975, is 
presumed to have been exposed to herbicides.  See 66 Fed. 
Reg. 23168 (May 8, 2001) (to be codified at 38 C.F.R. §§ 
3.307, 3.309).  Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) 
(2009).

The following diseases shall be service connected if the 
Veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e) 
(2009).  VA's Secretary has determined that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 61 Fed. Reg. 414,421 (1996), see 
also 67 Fed. Reg. 121, 42,600 (June 24, 2002).  Abnormal 
sperm parameters and infertility have specifically been 
excluded from presumptive service connection based on 
herbicide exposure.  See 68 Fed. Reg. 97, 27,630-27,641 (May 
20, 2003).

Service connection may be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); see Cosman v. Principi, 3 
Vet. App. 303, 305 (1992).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & supp. 
2008); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Factual Background

The Veteran filed a claim for service connection benefits in 
January 2003.  He claimed that he had diabetes of service 
origin and pointed out that he served in Vietnam.  

Service connection for diabetes was granted by the RO in an 
April 2003 rating decision based on association with that 
condition to exposure to Agent Orange.  That decision denied 
service connection for neuropathy of the upper and lower 
extremities on a direct basis or as secondary to service-
connected diabetes.  The denials were based on the fact that 
neuropathy was not shown during service or until many years 
thereafter.  Specifically, private records from 2002 and 2003 
show treatment for diabetes and left leg cellulitis.  It was 
noted that when examined by VA in March 2003, the Veteran 
complained of tingling in the hands and feet for the past 3-4 
years.  However, the examiner noted that such preceded his 
diagnosis of diabetes and was not likely secondary to that 
condition.  As the examiner did not address the question of 
aggravation caused by the service-connected diabetes 
mellitus, the claims were remanded for additional examination 
in October 2008.  

The VA examination requested in the 2008 remand was conducted 
in November 2008.  The examiner reviewed the claims folder 
and examined the Veteran.  The final diagnoses included 
peripheral neuropathy of the bilateral upper extremities, 
namely tingling in the fingertips, not secondary to diabetes.  
Peripheral neuropathy of the feet was also diagnosed.  This 
condition of the lower extremities was opined to be at least 
as likely as not, secondary to diabetes, and as already 
noted, service connection was recently granted with 
assignment of separate 10 percent ratings for each lower 
extremity.  As to neuropathy of the upper extremities, the 
examiner explained that medical literature showed that in 
order for the bilateral upper extremities to be affected by 
neuropathy, the neuropathy to the lower extremities was 
required to be more severe, usually traveling up the lower 
extremities to at least midcalf, which was not the case here.  
Therefore, the symptomatology of the upper extremities was 
not secondary to diabetes.  

Analysis

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and 
weight to be attached to such opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467 (1993).  The Board finds that the November 2008 
VA medical opinion is probative and persuasive based on the 
examiner's thorough and detailed examination of the Veteran 
and the doctor's review of the entire case file.  The 
examination failed to find any causative or aggravating 
relationship between the Veteran's neuropathy of the upper 
extremities and his service-connected diabetes mellitus.  The 
examiner also did not relate the Veteran's neuropathy of the 
upper extremities to his service.  In addition, there is no 
contrary competent medical opinion of record.  Accordingly, 
the Board finds that service connection for the Veteran's 
neuropathy of the upper extremities, as secondary to his 
service-connected diabetes mellitus, is not warranted.

The Board now turns to the question of whether the Veteran is 
entitled to service connection on a direct basis for 
neuropathy of the upper extremities.  As this condition was 
first noted many years after service, service connection is 
also not warranted for neuropathy of the upper extremities on 
a direct basis.  

Finally, the Board notes that a Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  See 
38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.307 (2009).  However, chronic peripheral neuropathy is not 
on the list of presumptive disorders.  See 38 U.S.C.A. § 1116 
(West 2002 & Supp 2008); 38 C.F.R. § 3.307(a)(6)(iii) (2009); 
38 C.F.R. § 3.309 (2009).

Although the list of presumptive disorders includes "acute 
and subacute peripheral neuropathy," Note 2 to 38 C.F.R. § 
3.309(e) states that the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  Here, that 
is not the case.  As discussed above, the Veteran's 
STRs do not document any complaints, treatment, or diagnosis 
of peripheral neuropathy during service.  Further, the 
veteran's post-service treatment records are negative for a 
diagnosis of peripheral neuropathy within two years following 
his period of active service.

The Veteran's service personnel records show that he served 
in the Republic of Vietnam during the Vietnam era.  
Therefore, he is entitled to a presumption of exposure to 
herbicide agents.  However, the evidence of record indicates 
that he does not have a currently-diagnosed disease that 
meets this presumption.  Therefore, the Veteran does not 
currently have a diagnosis of any disorder that is recognized 
as a presumptive disease due to the exposure to herbicides.  
VA regulations are clear on what type of disorders are 
entitled to such presumption.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.102 (2009); Gilbert, supra.  Therefore, the Board is 
unable to identify a reasonable basis for granting the 
Veteran's claim.  


ORDER

Service connection for neuropathy of the upper right and left 
extremities is denied.  


REMAND

As noted earlier, the Board remanded the Veteran's claims of 
service connection for neuropathy of the upper and lower 
extremities in October 2008 for additional examination.  
Subsequently, in a December 2008 rating decision, service 
connection was granted for neuropathy of the lower right and 
left extremities.  Each lower extremity was awarded a 10 
percent rating, effective from November 18, 2008.  

In January 2009, the Veteran's service representative 
submitted a statement which has been interpreted as a timely 
notice of disagreement with the assignment of 10 percent 
ratings.  

A statement of the case (SOC) has not been sent to the 
Veteran regarding the issues of ratings in excess of 10 
percent for neuropathy of the lower extremities.  In 
Manlincon v. West, 12 Vet. App. 238 (1999), the Court 
indicated that in a case in which a Veteran expressed 
disagreement in writing with a decision by an agency of 
original jurisdiction and the agency of original jurisdiction 
failed to issue an SOC, the Board remanded the matter for 
issuance of an SOC.  After the RO has issued the SOC, the 
claim should be returned to the Board only if the Veteran 
perfects the appeal in a timely manner.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

The AMC/RO should undertake all actions 
required by 38 C.F.R. § 19.26, 
including issuance of an SOC, so that 
the Veteran may have the opportunity to 
complete an appeal on the issues of 
entitlement to a rating in excess of 10 
percent for neuropathy of the right 
lower extremity and entitlement to a 
rating in excess of 10 percent for 
neuropathy of the left lower extremity 
(if he so desires) by filing a timely 
substantive appeal.  If the Veteran or 
his representative wishes to withdraw 
the NOD, that should be done at the RO 
while the issue is there.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


